DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 8/22/2022.
Claims 1, 7, 9, 11, 14, 19, and 20 have been amended and are hereby entered.
Claims 4-5 have been canceled.
Claims 1-3 and 6-20 are currently pending and have been examined.
This action is made FINAL.
Response to Applicant’s Arguments
Introductory Comments
	Applicant begins their Remarks with summary statements regarding the present state of the application, including an assertion that Claims 3-4 are presently cancelled.  Examiner notes that this statement does not comport with the claims as presently amended, wherein Claims 4-5 are presently cancelled and Claim 3 remains pending.
Double Patenting
	In light of the present amendments, particularly the newly presented “expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services, the set of pre-aggregated reservation services including the candidate composite offering,” the previous double patenting rejections are withdrawn.  
Objections
	Applicant’s amendments to Paragraph 0099 of the spec obviate the previous objections to Fig. 6; therefore, this objection is withdrawn.  Applicant’s amendments to Fig. 5 obviate the previous objections to Fig. 5; therefore, they are withdrawn.  Applicant’s amendments to Fig. 5 also result in a new objection, particularly to the new drawing sheet being labeled “IG. 5” rather than “FIG. 5.”  
Claim Rejections – 35 USC § 112
The present amendments to Claims 11 and 14 obviate the previous 112(b) rejections thereto; therefore, these rejections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first asserts that the previous 101 rejections did not “identify” the abstract idea under Step 2A, Prong One, stating that “the Examiner did not identify any alleged judicial exception to which the claims are allegedly directed.  Instead, the Examiner merely listed a recitation of most of the elements of the independent claims at issue and asserted that all of those claim elements somehow correspond to the enumerated groupings of ‘certain methods of organizing human activity’ and ‘mental processes.’  Because the Examiner did not identify the alleged judicial exception to which the claims are allegedly directed, the Examiner’s subsequent analysis is fundamentally flawed.”  Examiner is confused by this argument, as Applicant clearly understands that the previous 101 rejections identify subsets of the claim limitations which recite certain methods of organizing human activity and mental processes respectively, both of which are subcategories of the judicial exception of “abstract ideas.”  This does “identify” the recited judicial exceptions under Step 2A, Prong One, as well as the specific claim limitations which recite them.  Regarding the “directed to” language of Applicant’s argument, Examiner notes that this is a Step 2A, Prong Two and Step 2B inquiry rather than a Step 2A, Prong One inquiry.  Further, as per MPEP 2106.04(II)(B), the recitation of multiple categories abstract ideas in a claim should not be parsed under Steps 2A, Prong Two and 2B, but rather be considered together as a single, overall abstract idea.  There is no requirement that a claim be found to be “directed to” one particular type of abstract idea (e.g., either certain methods of organizing human activity or mental processes, but not both) under the 101 analysis, as appears to be implied by Applicant’s argument, and indeed such a requirement would conflict with the aforementioned section of the MPEP.  Regarding Applicant’s statement that “[f]or example, it is impossible to determine whether the alleged judicial exception falls within one of the enumerated groupings of abstract ideas,” Examiner is again confused because, as noted above, the previous and present 101 analyses specifically identify the enumerated groupings of abstract ideas which each provided set of limitations recite (particularly, certain methods of organizing human activity and mental processes).  Based on these factors, Examiner must conclude that Applicant’s argument misapprehends the standards of the 101 inquiry, particularly of Steps 2A, Prong One and 2A, Prong Two.  
Applicant next addresses the categorization of some limitations as reciting certain methods of organizing human activity.  Applicant first notes the qualifier of “certain,” which narrows this category such that it does not encompass all methods of organizing human activity.  This is irrelevant, as the previous Office Action specifically identified those limitations categorized as reciting certain methods of organizing human activity as specifically reciting steps falling within at least the enumerated subcategory of commercial or legal interactions.  As such, these limitations do not merely recite any method or organizing human activity, but rather activity falling explicitly within the scope of “certain” methods of organizing human activity.  Applicant further asserts that the “identified alleged abstract concept does not fall within any of the enumerated sub-groupings of certain methods of organizing human activity grouping,” reciting each such enumerated sub-grouping in turn.  Examiner first notes that this assertion contradicts the previous assertion that no abstract idea was identified.  Examiner secondly notes that this assertion is made absent any reasoning or analysis, and is thus a conclusory statement and an improper argument.  As previously noted, the previous and present Office Actions specifically identify the particular subset of limitations as reciting activity falling at least within the enumerated subcategory of commercial or legal interactions, and Applicant provides no substantive argument as to why this is not the case.  
After Applicant’s conclusory statement that those limitations previously identified as reciting certain methods of organizing human activity do not fall within any of the enumerated subcategories thereof (which, to be clear, is incorrect), Applicant asserts that “[i]nstead, the independent claims at issue, as recited, are directed to ‘expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services, the set of pre-aggregated reservation services including the candidate composite offering.’  Therefore, the claims cannot and do not fall within the certain methods of organizing human activity grouping.”  This assertion is flawed for multiple reasons.  Firstly, as previously noted, what a claim is “directed to” is an inquiry of Steps 2A, Prong Two and 2B, and in no way prevents individual limitations from reciting judicial exceptions under Step 2A, Prong One.  Applicant may wish to review MPEP 2106 for more information on the distinct steps of the 101 analysis and the respective standards thereof.  Secondly, Applicant asserts that the claims as a whole are “directed to” a single, newly presented limitation absent any reasoning or analysis.  Under Steps 2A, Prong Two and 2B, determination of what a claim is “directed to” requires consideration of any recited abstract ideas under Step 2A, Prong One in light of the remainder of the claim (or the “additional elements”).  As such, Applicant’s argument is a conclusory statement and an improper argument.  Further, Examiner finds that this particular limitation to which Applicant argues the independent claims are directed in fact recites an abstract idea.  Abstract ideas may not be used to integrate themselves into a practical application, something which must be accomplished by any recited additional elements or the arrangement thereof.  Thirdly, Applicant bases this argument purely upon this single newly presented limitation, and fails to even mention the particular limitations actually categorized as reciting certain methods of organizing human activity, much less articulating an argument as to why these particular limitations would not do so.
Applicant next directs arguments to the recitation of mental processes under Step 2A, Prong One.  Here, Applicant notes that limitations which cannot practically be performed in the human mind do not recite mental processes, and summarily asserts that “[h]ere, the claims do not fall within the mental processes grouping because they contain limitations that cannot practically be performed in the human mind, including, for example, ‘expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services, the set of pre-aggregated reservation services including the candidate composite offering.’”  This argument is also flawed for multiple reasons.  Firstly, as with previous arguments, this argument appears to conflate the standards of Step 2A, Prong One and Step 2A, Prong Two in that the argument considers the independent claims as a whole (as per Step 2A, Prong Two) rather than considering the limitations individually (as per Step 2A, Prong One).  The presence of individual limitations (such as the asserted newly presented “expediting presentation” step) which do not recite mental processes in no way prevents other claim limitations from reciting mental processes (or any other form of judicial exception).  Secondly, Applicant directs no arguments to those limitations actually found to recite mental processes in the previous Office Action.  
Applicant next addresses Step 2A, Prong Two, for which Applicant first argues that “Examiner did not identify all of the additional elements recited in the claims at issue,” asserting that Examiner instead “cherry-picked” a subset of additional elements.  Applicant’s only support for this assertion is to identify the following two claim limitations, identifying them as additional elements:  “generating a candidate composite offering that includes the first candidate reservation service and the second candidate reservation service based on the candidate composite offering satisfying the value guard” and “expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services, the set of pre-aggregated reservation services including the candidate composite offering.”  Examiner first notes that neither of these identified limitations as quoted were present in the previously examined claims, with one limitation being presently amended and the other newly presented.  As such, it would have been impossible for Examiner to “cherry pick” additional elements by failing to discuss limitations which did not exist at the time.  Secondly, regarding the presently amended limitation of the two identified limitations, the previous form of “generating a candidate composite offering that includes the first candidate reservation service and the second candidate reservation service” was not identified as an additional element because it is not an additional element.  Rather, this limitation was previously identified as reciting abstract ideas in the form of certain methods of organizing human activity and mental processes.  As this limitation is not an additional element but rather an abstract idea, it should not be given weight as an additional element.  Regarding the newly presented limitation of the two identified limitations, as previously noted this limitation also recited an abstract idea and thus is not an additional element.  See updated 101 rejections below for more information. 
Applicant next asserts that the claims as a whole are integrated into a practical application because they embody an improvement to computer functionality or other technology under MPEP 2106.05(a).  Particularly, Applicant asserts that the limitations of “generating a candidate composite offering that includes the first candidate reservation service and the second candidate reservation service based on the candidate composite offering satisfying the value guard” and “expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services, the set of pre-aggregated reservation services including the candidate composite offering” embody such an improvement by way of the following description in Paragraph 0021:  “The reservation services (including composite reservation offerings) are pre-aggregated (e.g.. the combinations of reservation services are created before user search criteria is received) and the user searches through the pre-aggregated reservation services. This reduces the amount of system resources required to find reservation services that meet user search criteria and expedite presentation of results.”  Examiner disagrees that this embodies an improvement to computer functionality or other technology under MPEP 2106.05(a).  As per MPEP 2106.05(a), such an improvement is a “technological solution to a technological problem.”  Examiner finds that this pre-aggregation of potential composite offerings is neither a technological solution nor directed to a technological problem.  Rather, this is a non-technological solution to a non-technological problem.  Pre-aggregating potential combinations of services to offer a customer is not inherently technological.  Rather, but for the explicit recitation of this step being performed on a computer, this is a manual activity performable with pen and paper.  For example, such pre-aggregated combinations could be stored in a ledger, which an employee could easily access to compare with a customer’s search criteria.  Assuming the asserted reduction in system resources is accurate, this is merely an incidental result of an improved abstract process, said process particularly claimed as being performed by a computer (ie: the reduction in work of a person performing these steps manually, particularly by way of the claimed set of pre-aggregated services, translates to a reduction in resource usage of computer resources when the same steps are performed via said computer resources in the same way).  Further, the problem addressed by this solution is an abstract business concern such as customer service rather than a technological problem.  As such, this is not an improvement to computer functionality or other technology but instead mere automation of an otherwise manual process.  As per MPEP 2106.05(a), mere automation of a manual process is insufficient to show such an improvement (see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)).  An improvement to an abstract concept remains abstract, and does not qualify as an improvement to computer functionality or other technology under MPEP 2106.05(a).  Further, “’claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.”  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  
Regarding Applicant’s related assertion that these elements also constitute “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that he claim as a whole is more than a drafting effort designed to monopolize the exception” under MPEP 2106.05(e), Applicant articulates no “other meaningful way” beyond embodying an improvement to computer functionality or other technology under MPEP 2106.05(a) (addressed above).
Applicant next addresses Step 2B, asserting that “the Examiner did not explain why the additional elements, taken the rejection should explain why the additional elements [sic], taken individually and in combination, do not result in the claim, as a whole amounting to significantly more than the identified judicial exception.  For example, the Examiner did not evaluate the claims as a whole, looking at the additional elements individually and in combination, using the considerations set forth in MPEP 2106.05(a)-(c), (e), (f), and (h).”  Applicant is mistaken.  The previous Office Action listed all then-claimed additional elements of the independent claims and, considering their function in the claim as a whole, found them all to amount to no more than merely using a computer as a tool to perform an abstract idea.  Under MPEP 2106.05(f), such additional elements do not integrate a claim into a practical application.  Additional elements found in the dependent claims were also considered.  Further, Examiner found no advantage in the recited combination of additional elements not provided by the additional elements individually, as stated in the previous Office Action.  The present Office Action has likewise done so.  See updated 101 rejections below.  
Applicant next argues that the previous Office Action did not consider whether any additional elements were well-understood, routine, and conventional under MPEP 2106.05(d).  A finding that an additional element is well-understood, routine, and conventional (as well as supporting evidence thereof) is required when a limitation is identified as insignificant extra-solution activity.  In the previous iterations of the claims, no such finding was made for any limitation of the independent claims.  The only limitations categorized as insignificant extra-solution activity were found in Claims 5, 6, and 9, and each of these limitations was further found to be well-understood, routine, and conventional as activity which courts have previously found to be well-understood, routine and conventional (see previous Office Action and MPEP 2106.05(d)).  
Applicant asserts that the limitations of “computing an add-on value based on a difference between a value of the first candidate reservation service and the subscription value” and “expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services, the set of pre-aggregated reservation services including the candidate composite offering” are not well-understood, routine, and conventional.  Both of these limitations recite abstract ideas rather than additional elements, and are not categorized as insignificant extra-solution activity.  As such, no finding that these steps are well-understood, routine, and conventional is required.  See previous Office Action (regarding the computing an add-on value step only) and updated 101 rejections below for more information.  
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant argues against the combinability of the previously cited Agarwal, Wenger, Mitra, Richard, and Buchanan references.  Applicant’s first argument to this effect is to quote a judge’s musings during oral arguments made in the case of In re Anova Hearing Labs, Inc., No. 2019-1507 (Fed. Cir. Apr. 7, 2020), said musings expressing concern about using a five-reference rejection for the invention in said case.  Applicant asserts based on this that a five-reference rejection is not appropriate for the present invention, absent any reasoning or analysis as to the references actually used in the present invention and how they are used together in the obviousness rejections of the present invention.  Such musings are not precedential, and the written opinion for this case (809 Fed. Appx. 840, 2020 U.S.P.Q.2d 10297 (Fed. Cir. 2020)) does not turn on whether a combination of five references may be used to show obviousness.  Rather, the court stated that the reasoning for the combination and the content of each reference of the combination was not sufficiently articulated.  The court made no finding that those references could not properly be combined to show obviousness for the invention in question, much less a general holding that five references may never show obviousness.  While the number of references used is certainly a factor in determining obviousness, there is no set threshold (e.g., five references) above which obviousness may not be found.  The number of references alone is not dispositive.  Rather, this is a function of the content of each reference and how each reference is used in the context of the rejection, standards for which Applicant provides no reasoning or analysis in the present arguments.  Further, unlike in In re Anova Hearing Labs, both the previous and present Office Actions are clear as to what each cited reference discloses and how they are used together to reach the claimed limitations. 
Regarding Applicant’s argument that “[a]dditionally, the rationale for combining the references provided by the Examiner is merely conclusory and would not have made sense to a PHOSITA at the time of Applicant’s invention,” Examiner disagrees.  Rather, the provided rationales included factual inquiries regarding the applicability of the disclosure of each reference to the primary reference/previously asserted combination, despite the discussion of these factual inquiries being left out of each of the quoted rationales of Applicant’s arguments.  Said incomplete quotations of Applicant’s arguments does not make this otherwise.  
Regarding Applicant’s argument that “[f]urthermore, the combination of elements suggested by the Examiner could not have predicted the results recited in each of the independent claims,” Examiner does not understand the intended meaning of this argument or to what specific legal standard it is intended to apply.  Regardless, this argument is set forth absent any reasoning, analysis, or evidence, making this a conclusory statement and an improper argument.  
Finally, Applicant asserts that “[n]o combination of Agarwal, Wenger, Mitra, Richard, and Buchanan teaches or suggests” several limitations of the independent claims as presently amended; however, Applicant provides no reasoning, analysis, or evidence to support this assertion.  As such, this is a conclusory statement and an improper argument.  Additionally, this argument conflicts with a statement made during Applicant’s arguments against combinability addressed above, particularly:  “the degree to which the cited references teach or suggest all elements of the claims is minimal.”  As such, Applicant appears to admit that the previously cited combination of references discloses the claimed limitations, then argue that they do not.  Further, Examiner disagrees.  See updated 103 rejections below for more information.  
Drawings
The drawings are objected to because Fig. 5 as presently amended is labeled “IG. 5” rather than “FIG. 5.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 19, and 20 are objected to because of the following informalities:  In each of Claims 1, 19, and 20, “…based on the candidate composite offering satisfying the value guard” should read “…based on the candidate composite offering satisfying the first value guard.”  Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 contains the following language:  “receiving, by one or more processors, a client device, search criteria including reservation information…”  As drafted, the purpose of the client device is unclear, as well as how the client device relates to the one or more processors and the receipt of search criteria.  In light of the specification, this language will be interpreted as “receiving, by one or more processors, from a client device, search criteria including…”  Claims 2-3 and 6-18 are rejected due to their dependence upon Claim 1.  
	Claim 3 contains the term “a first value guard.”  It is unclear, as drafted, whether this term is intended to relate back to the “first value guard” of Claim 1 or to indicate something new.  Relatedly, Claim 9 (which depends directly upon Claim 3 and indirectly upon Claim 1) contains the term “the first value guard,” and it is unclear as drafted whether this is intended to relate back to the “first value guard” of Claim 1 or Claim 3.  In light of the specification and the present claim drafting (in which both instances of “first value guard” are determined in identical fashion), the term “a first value guard” of Claim 3 with be interpreted as “the first value guard,” referring back to the “first value guard” of Claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 is rejected under 112(d) as not further limiting the claim upon which it depends (Claim 1).  The sole limitation of Claim 3 is presently amended to be incorporated into Claim 1; thus, Claim 3 does not further limit Claim 1.  Claim 9 is rejected due to its dependence upon Claim 3.  
Each of Claims 6-8 depend, directly or indirectly, upon Claim 5 which is presently cancelled.  As such, these claims do not properly reference and further limit another claim as required by 35 USC 112(d).  For the purposes of this examination, Claim 7 will be interpreted as depending upon Claim 1 rather than Claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 19, and 20, the limitations of receiving, by one or more processors, from a client device, search criteria including reservation information for a subscriber of a reservation-based subscription service, the reservation information comprising a booking date and a reservation date; determining, for the first candidate reservation service, a first value guard comprising a minimum reservation value and a maximum purchase amount based on the computed subscription value; searching, by the one or more processors, a list of reservation services that are available on the reservation date to identify a first candidate reservation service of a first type that corresponds to the subscription value; identifying, within the list of reservation services, a second candidate reservation service of a second type that corresponds to the add-on value; generating a candidate composite offering that includes the first candidate reservation service and the second candidate reservation service based on the candidate composite offering satisfying the value guard; and expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services, the set of pre-aggregated reservation services including the candidate composite offering, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  These limitations fall within at least the subcategory of commercial or legal interactions.  Additionally, the limitations of computing, by the one or more processors, a subscription value for the subscriber based on the reservation information and a time interval between the booking date and the reservation date and a subscription cost of the subscriber during the time interval; determining, for the first candidate reservation service, a first value guard comprising a minimum reservation value and a maximum purchase amount based on the computed subscription value; searching, by the one or more processors, a list of reservation services that are available on the reservation date to identify a first candidate reservation service of a first type that corresponds to the subscription value; computing an add-on value based on a difference between a value of the first candidate reservation service and the subscription value; identifying, within the list of reservation services, a second candidate reservation service of a second type that corresponds to the add-on value; generating a candidate composite offering that includes the first candidate reservation service and the second candidate reservation service based on the candidate composite offering satisfying the value guard; and expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services, the set of pre-aggregated reservation services including the candidate composite offering, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  These limitations embody such mental processes as observations, evaluations, judgments, and opinions.  Additionally, the limitation of computing an add-on value based on a difference between a value of the first candidate reservation service and the subscription value, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a memory that stores instructions, one or more processors on a server configured by the instructions to perform certain limitations, and a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform certain limitations.  These additional elements amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-18, describing various additional limitations to the method of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 limits the embodiments of the first and second types of candidate reservation services (narrowing the field of use), which does not integrate the claim into a practical application.
Claim 3 discloses determining, for the first candidate reservation service, a first value guard comprising a minimum reservation value and a maximum purchase amount based on the computed subscription value (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application.
Claim 6 discloses that the identifying of the second candidate reservation service comprises retrieving purchase costs associated with a set of reservation services of the second type in the list of reservation services (insignificant extra-solution activity in the form of mere data gathering), and comparing the retrieved purchase costs with the add-on value (an abstract idea in the form of a mental process and mathematical concept), which do not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
 Claim 7 discloses selecting, as the second candidate reservation service, a given one of the set of reservation services for which the retrieved purchase cost is closest to the add-on value (an abstract idea in the form of a mental process and mathematical concept), which does not integrate the claim into a practical application.  
Claim 8 discloses selecting, as the second candidate reservation service, a given one of the set of reservation services based on a user profile (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application.  
Claim 9 discloses that computing the add-on value comprises retrieving a purchase cost associated with the first candidate reservation service (insignificant extra-solution activity in the form of mere data gathering); and computing, as the add-on value, a difference between the purchase cost associated with the first candidate reservation service and the minimum reservation value (an abstract idea in the form of a mental process and mathematical concept), which do not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 10 discloses performing a matrix permutation of a plurality of reservation service types of the list of reservation services to generate a plurality of composite offerings that correspond to the subscription value, each of the plurality of composite offerings comprising two or more reservation services of different types that are associated with respective reservation values for which a combined reservation value corresponds to the subscription value (an abstract idea in the form of a mental process and mathematical concept), which does not integrate the claim into a practical application.  
Claim 11 discloses wherein the combined reservation value is an extrinsic value that exceeds the subscription value or is an intrinsic value that is less than the subscription value, the intrinsic value representing a cost for reserving the two or more reservation services to the subscription service (narrowing the field of use), which does not integrate the claim into a practical application.
Claim 12 discloses ranking the plurality of composite offerings based on a user profile of the subscriber (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claim into a practical application.
Claim 13 discloses reserving the candidate composite offering for the subscriber (an abstract idea in the form of a certain method of organizing human activity), and preventing the subscriber from reserving additional reservation services until the reserved candidate composite offering expires or is consumed by the subscriber (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 14 discloses receiving input from the subscriber that selects the second type of reservation service from a plurality of reservation service types, wherein the identifying of the second candidate reservation service is based on the received input (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 15 discloses generating a list of different types of subscription models for the subscriber to select as the subscription, a first type of the subscription models allows the subscriber to reserve travel services within a specific region, a second type of the subscription models allows the subscriber to reserve travel services with a specific reservation duration, and a third type of the subscription models allows the subscriber to reserve travel services of a plurality of types (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claim into a practical application.
Claim 16 discloses identifying a third candidate reservation service of the first type that has a greater value than the first candidate reservation service and corresponds to the subscription value (an abstract idea in the form of a certain method of organizing human activity and mental process); and presenting, in a graphical user interface, a first option to reserve the candidate composite offering and a second option to reserve the third candidate reservation service, the first and second options being presented concurrently (an abstract idea in the form of a certain method of organizing human activity, with the GUI itself merely using a computer as a tool to perform an abstract idea), which do not integrate the claim into a practical application.
Claim 17 discloses wherein the first and second types are selected based on a rule that specifies types of reservation services that can be combined to generate a composite reservation service, wherein reservation services of a third type are excluded from being combined with the first reservation service based on the rule (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 18 discloses wherein the rule is generated based on input received from the subscriber (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 14, 16, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al (PGPub 20200118226) (hereafter, “Agarwal”) in view of Wenger (PGPub 20150154512 (hereafter, “Wenger”), Mitra et al (PGPub 20200327628) (hereafter, “Mitra”), Buchanan et al (PGPub 20110087985) (hereafter, “Buchanan”), Richard (PGPub 20130041696) (hereafter, “Richard”), Wollmer et al (US 10,127,591) (hereafter, “Wollmer”), and Ma et al (20100091965) (hereafter, “Ma”).
Regarding Claims 1, 19, and 20, Agarwal discloses the following limitations:
a memory that stores instructions (¶ 0057; Fig. 3; memory used for storing machine-readable instructions to be executed by processor);
one or more processors on a server configured by the instructions to perform operations (¶ 0052, 0056-0057; server might include one or more processors for executing stored instructions);
a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations (¶ 0057, 0061; Fig. 3; non-transitory medium carrying instructions to a processing device for execution); and 
searching, by the one or more processors, a list of reservation services that are available on the reservation date to identify a first candidate reservation service of a first type that corresponds to the subscription value (¶ 0027, 0035-0036, 0040-0041; recommendations are provided based on trip criteria, including budget).
Agarwal additionally discloses receiving, by one or more processors, from a client device, search criteria including reservation information for a subscriber of a reservation-based subscription service, the reservation information comprising a reservation date (¶ 0020-0022, 0032, 0056; Fig. 1; traveler subscribes to a service which assists them in making reservations; trip planning service receives trip planning information from the traveler, including a reservation dates/times, destination, purpose, budget, etc.).  Agarwal and Wenger do not explicitly disclose but Mitra does disclose said reservation information also including a booking date (¶ 0050; Fig. 1; user input for reservation of travel services includes a booking date).  
Agarwal additionally discloses computing, by the one or more processors, a subscription value for the subscriber based on the reservation information (¶ 0024, 0032, 0036, 0056; determine a total budget associated with either the trip or individual budgets for each of the reservation recommendation categories based on budget information provided by the traveler via traveler subscription component).  Agarwal, Mitra, and Wenger do not explicitly disclose but Buchanan does disclose said subscription value also computed based on a time interval between the booking date and the reservation date and a subscription cost of the subscriber during the time interval (¶ 0153-0154; Fig. 13A; computing a future projected balance (budget) (i.e. subscription value) for a user based on a current date, an amount of time between the current date and future date (i.e. a time interval between the booking date and the reservation date), and "cash flow" of the user's balances/expenditures versus time).  
Agarwal, Mitra, Wenger, and Buchanan do not explicitly disclose but Richard does disclose determining, for the first candidate reservation service, a first value guard comprising a minimum reservation value and a maximum purchase amount based on the computed subscription value (¶ 0076; budget criteria for the travel reservation may include a minimum and a maximum).
Agarwal does not explicitly disclose but Wenger does disclose the following limitations:
computing an add-on value based on a difference between a value of the first candidate reservation service and the subscription value (¶ 0008, 0041-0042; searching the one or more databases for a plurality of accommodations based on a plurality of destinations listed in the list of selected flights, the one or more travel dates, and an accommodations cost that is less than a remaining balance of the budget, such that a plurality of matching accommodations is created that matches up with the plurality of flights on the list of selected flights; wherein the remaining balance is an amount of the budget less the airfare cost); and
identifying, within the list of reservation services, a second candidate reservation service of a second type that corresponds to the add-on value (¶ 0008, 0041-0042; searching the one or more databases for a plurality of accommodations based on a plurality of destinations listed in the list of selected flights, the one or more travel dates, and an accommodations cost that is less than a remaining balance of the budget, such that a plurality of matching accommodations is created that matches up with the plurality of flights on the list of selected flights; wherein the remaining balance is an amount of the budget less the airfare cost).
Agarwal additionally discloses generating a candidate composite offering that includes the first candidate reservation service and the second candidate reservation service (¶ 0032, 0036, 0041; reservation recommendation component may generate reservation recommendations including airfare, accommodations, transportation, meals, and/or entertainment based on traveler criteria).  Agarwal, Mitra, Wenger, Buchanan, and Richard do not explicitly disclose but Wollmer does disclose the generating also based on the candidate composite offering satisfying the value guard (Column 3, lines 33-42; setting the unique listing price above the minimum listing price and below the market price).  
Agarwal, Mitra, Wenger, Buchanan, Richard, and Wollmer do not explicitly disclose but Ma does disclose expediting presentation of search results corresponding to the search criteria on the client device using a set of pre-aggregated reservation services (¶ 0057, 0094-0097; Fig. 4A; the related service set subscription information includes various service combinations of the service subscribed to by the user and its related services according to preset policies; results are returned to the client).  Agarwal additionally discloses wherein the services include the candidate composite offering (¶ 0032, 0036, 0041; reservation recommendation component may generate reservation recommendations including airfare, accommodations, transportation, meals, and/or entertainment based on traveler criteria).    
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the travel service searching and combined offering of Wenger with the travel service providing system of Agarwal because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wenger are applicable to the base device (Agarwal), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the request details of Mitra with the travel service providing system of Agarwal and Wenger because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Mitra are applicable to the base device (Agarwal and Wenger), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the value range of Richard with the travel service providing system of Agarwal, Wenger, and Mitra because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Richard are applicable to the base device (Agarwal, Wenger, and Mitra), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the value-over-time determination of Buchanan with the travel service providing system of Agarwal, Wenger, Mitra, and Richard because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Buchanan are applicable to the base device (Agarwal, Wenger, Mitra, and Richard), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the value calculation techniques of Wollmer with the travel service providing system of Agarwal, Wenger, Mitra, Richard, and Buchanan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wollmer are applicable to the base device (Agarwal, Wenger, Mitra, Richard, and Buchanan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the pre-aggregated services of Ma with the travel service providing system of Agarwal, Wenger, Mitra, Richard, Buchanan, and Wollmer because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Ma are applicable to the base device (Agarwal, Wenger, Mitra, Richard, Buchanan, and Wollmer), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 2, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal additionally discloses wherein one candidate reservation service of the first type includes a hotel stay, and wherein another candidate reservation service of the second type includes a rental car, airfare, home/residence, experiential travel, guided tour, cruise, train fare, private aviation, bespoke travel, event-based travel, or space travel (¶ 0032, 0036, 0041; reservation recommendation component may generate reservation recommendations including airfare, accommodations, transportation, meals, and/or entertainment based on traveler criteria).  Agarwal does not explicitly disclose but Wenger does disclose wherein the one candidate reservation service is the first candidate reservation service, and wherein the other candidate reservation service is the second candidate reservation service (¶ 0068; Fig. 10A; steps can be performed in different order).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 3, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal, Wenger, and Mitra do not explicitly disclose but Richard does disclose determining, for the first candidate reservation service, a first value guard comprising a minimum reservation value and a maximum purchase amount based on the computed subscription value (¶ 0076; budget criteria for the travel reservation may include a minimum and a maximum).
Regarding Claim 6, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal does not explicitly disclose but Wenger does disclose wherein identifying the second candidate reservation service comprises retrieving purchase costs associated with a set of reservation services of the second type in the list of reservation services; and comparing the retrieved purchase costs with the add-on value ().  The motivation to combine remains the same as for Claim 1.  
	Regarding Claim 7, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 6.  Agarwal does not explicitly disclose but Wenger does disclose selecting, as the second candidate reservation service, a given one of the set of reservation services for which the retrieved purchase cost is closest to the addon value (¶ 0043; travel options comprising airfare and hotel reservations may be displayed in a certain order, including based upon the user's budget (e.g., airfare that is least expensive to most expensive, or hotel accommodations from most expensive to least expensive); the most expensive travel option includes the second candidate reservation service having a retrieved purchase cost closest to the add-on value).  The motivation to combine remains the same as for Claim 1.  
	Regarding Claim 8, Agarwal in view of Wenger, Mitra, Richard, and Wollmer discloses the limitations of Claim 6.  Agarwal additionally discloses selecting, as the second candidate reservation service, a given one of the set of reservation services based on a user profile (¶ 0020, 0041; when setting up a traveler account, traveler may input travel preferences, activity and/or services traveler may be interested in participating or receiving at a travel destination, by either specifying types or categories of activities or services, types of vendors delivering those activities and/or services, or both; reservation recommendations are generated based on criteria provided by the traveler).
Regarding Claim 9, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma disclose the limitations of Claim 3.  Agarwal, Wenger, Mitra, Richard, and Buchanan do not explicitly disclose but Wollmer does disclose the following limitations:
wherein the value of the first candidate reservation service is within the first value guard (Column 3, lines 33-42; setting the unique listing price above the minimum listing price and below the market price); 
wherein computing the add-on value comprises retrieving a purchase cost associated with the first candidate reservation service (Column 3, lines 33-42; setting the unique listing price above the minimum listing price and below the market price); and
wherein computing the add-on value comprises computing, as the addon value, a difference between the reservation value associated with the first candidate reservation service and the minimum reservation value (Column 3, lines 33-42; determining the difference between the unique listing price and the minimum listing price).  
The motivation to combine remains the same as for Claim 1.
Regarding Claim 14, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal additionally discloses receiving input from the subscriber that selects the second type of reservation service from a plurality of reservation service types, wherein the identifying is based on the received input (¶ 0020, 0022; traveler may input information, including specifying types or categories of activities or services, types of vendors delivering those activities and/or services, or both).  
Regarding Claim 16, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal does not explicitly disclose but Wenger does disclose the following limitations:
identifying a third candidate reservation service of the first type that has a greater value than the first candidate reservation service and corresponds to the subscription value (¶ 0063-0064; system searches for travel options based on a total budget, and identifying different options for a flight (first type) allocating different portions of the total budget); and
presenting, in a graphical user interface, a first option to reserve the candidate composite offering and a second option to reserve the third candidate reservation service, the first and second options being presented concurrently (¶ 0034, 0063-0064; presenting one or more identified travel options (such as the exemplary options of 0063-0064) to one or more users; allowing the one or more users to select the one or more identified travel options to create an itinerary).  
The motivation to combine remains the same as for Claim 1.  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, Ma, and Nelson et al (PGPub 20140337068) (hereafter, “Nelson”).  
Regarding Claim 10, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma do not explicitly disclose but Nelson does disclose performing a matrix permutation of a plurality of reservation service types of the list of reservation services to generate a plurality of composite offerings, each of the plurality of composite offerings comprising two or more reservation services of different types that are associated with respective reservation values (¶ 0102-0103; Table 4).  Agarwal does not explicitly disclose but Wenger does disclose wherein the plurality of composite offerings correspond to the subscription value, and wherein a combined reservation value for each of the plurality of composite offerings corresponds to the subscription value (¶ 0008, 0041-0042, 0063-0064; system searches for travel options based on a total budget, identifying different options that allocate different portions of the total budget to different service types).  
The motivation to combine the references of Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the matrix/table functionality of Nelson with the travel service providing system of Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Nelson are applicable to the base device (Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 11, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, Ma, and Nelson discloses the limitations of Claim 10.  Agarwal does not explicitly disclose but Wenger does disclose wherein the combined reservation value is an extrinsic value that exceeds the subscription value or is an intrinsic value that is less than the subscription value, the extrinsic value representing a perceived benefit to the subscriber, the intrinsic value representing a cost for reserving the two or more reservation services to the subscription service (¶ 0008, 0041-0042; searching the one or more databases for a plurality of accommodations based on a plurality of destinations listed in the list of selected flights, the one or more travel dates, and an accommodations cost that is less than a remaining balance of the budget, such that a plurality of matching accommodations is created that matches up with the plurality of flights on the list of selected flights; wherein the remaining balance is an amount of the budget less the airfare cost).  The motivation to combine remains the same as for Claim 10.  
Regarding Claim 12, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, Ma, and Nelson discloses the limitations of Claim 10.  Agarwal additionally discloses ranking the plurality of composite offerings based on a user profile of the subscriber (¶ 0020, 0027-0029, 0038, 0044; traveler may input various preferences; system may rank the generated recommendations based on a preference indicator).  The motivation to combine remains the same as for Claim 10.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, Ma, and AMC Stubs A-List Subscription Service (copy of NPL attached) (hereafter, “AMC”).  
Regarding Claim 13, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal additionally discloses reserving the candidate composite offering for the subscriber (Abstract; ¶ 0022, 0047; reservation recommendations may be selected by traveler and booked via booking component).  
Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma do not explicitly disclose but AMC does disclose preventing the subscriber from reserving additional reservation services until the reservation expires or is consumed by the subscriber (pg. 3; restricts the number of reservations a subscriber can have at any given time).  Agarwal additionally discloses wherein the reservation is the reserved candidate composite offering (¶ 0032, 0036, 0041, 0047; reservation recommendation component may generate reservation recommendations including airfare, accommodations, transportation, meals, and/or entertainment based on traveler criteria).  
The motivation to combine the references of Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the limited subscription use functionality of AMC with the travel service providing system of Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of AMC are applicable to the base device (Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, Ma, and Gunn et al (PGPub 20060212322) (hereafter, “Gunn”).
Regarding Claim 15, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma do not explicitly disclose but Gunn does disclose generating a list of different types of subscription models for the subscriber to select as the subscription, a first type of the subscription models allows the subscriber to reserve travel services within a specific region, a second type of the subscription models allows the subscriber to reserve travel services with a specific reservation duration, and a third type of the subscription models allows the subscriber to reserve travel services of a plurality of types (¶ 0017-0018; Figs. 1, 2A; presents a user with a list of different travel terms and travel pass (subscription) types to choose from; travel pass type may be related to air travel segments in a region (e.g., Sun Pass, Fly Canada); travel pass has a user-selected duration; a travel pass allows a user to reserve a plurality of different air travel segments).
The motivation to combine the references of Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the subscription models of Gunn with the travel service providing system of Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Gunn are applicable to the base device (Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, Ma, and Senci et al (PGPub 20180025292) (hereafter, “Senci”).  
Regarding Claim 17, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma discloses the limitations of Claim 1.  Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma do not explicitly disclose but Senci does disclose wherein the first and second types are selected based on a rule that specifies types of reservation services that can be combined to generate a composite reservation service, wherein reservation services of a third type are excluded from being combined with the first reservation service based on the rule (¶ 0007; 0072, 0093; user selects a booking type of flight, hotel, car, or a combination thereof; generate, based on at least the booking inquiry, booking data; transmit the booking data to the user computing device).  
The motivation to combine the references of Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the rule-based selection techniques of Senci with the travel service providing system of Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Senci are applicable to the base device (Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 18, Agarwal in view of Wenger, Mitra, Richard, Buchanan, Wollmer, Ma, and Senci discloses the limitations of Claim 17.  Agarwal, Wenger, Mitra, Richard, Buchanan, Wollmer, and Ma do not explicitly disclose but Senci does disclose wherein the rule is generated based on input received from the subscriber (¶ 0093; user selects a booking type of flight, hotel, car, or a combination thereof).  The motivation to combine remains the same as for Claim 17.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20020156731 – “System and Method for Supporting Delivery of Services,” Seki et al, disclosing a system allowing a subscribing member to search for and order services, the payment for said services being determined in part based on the amount of subscription payments made by the subscribing member
PGPub 20180225595 – “Travel Subscription Devices and Methods,” Zakri et al, disclosing a method for providing travel services to a subscriber
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628